Case 8:21-cv-00839-SDM-AAS Document 108 Filed 07/24/21 Page 1 of 6 PageID 3737




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 STATE OF FLORIDA,

       Plaintiff,

       v.                                     Case No. 8:21-cv-839-SDM-AAS

 BECERRA, et al.,

       Defendants.
 _________________________________

                FLORIDA’S EMERGENCY MOTION TO
              ENFORCE THE PRELIMINARY INJUNCTION

       Pursuant to Local Rule 3.01, Federal Rule of Civil Procedure 65, and this

 Court’s “inherent power to punish contempt,” United States v. Griffin, 84 F.3d

 820, 828 (7th Cir. 1996) (collecting cases), Florida moves to enforce this Court’s

 preliminary injunction. This request is designated as an emergency because,

 as detailed below, Defendants’ violation of this Court’s injunction purports to

 demand compliance by the cruise industry within the next two days. Florida

 requests a ruling as soon as possible.

       This Court first entered its preliminary injunction on June 18, 2021. Dkt.

 91. Yesterday evening, July 23, the injunction went into effect. Dkt. 107.

 Despite its pattern of delay throughout this case, Defendant the CDC, within

 hours, sent a “dear colleague letter” to cruise ship operators departing from

 Florida. Ex. 1. The letter asks each operator to confirm whether it will continue

                                          1
Case 8:21-cv-00839-SDM-AAS Document 108 Filed 07/24/21 Page 2 of 6 PageID 3738




 to follow the Conditional Sailing Order on a “voluntary basis.” Id. It then states

 that, if any ship refuses to do so, that ship—unlike ships that do agree to

 comply on a voluntary basis—will be subject to additional requirements,

 including requirements imposed pursuant to 42 U.S.C. § 264, the same statute

 at issue in this case. Ex. 1.

       Importantly, the letter purports to create a deadline of Monday, July 26

 at 5 pm to respond. Id. If a ship does not respond by then, the CDC will treat

 the ship “as choosing to not follow the CSO’s provisions on a voluntary basis.”

 Id

       The CDC’s attempt to coerce the cruise industry to comply with the now

 enjoined Conditional Sailing Order violates this Court’s injunction for at least

 two reasons.

       First, the federal government cannot avoid injunctions issued by federal

 courts by claiming the enjoined requirements are now “voluntary,” and then

 threatening new government enforcement against those who refuse to

 “voluntarily” comply, but not those who agree to voluntarily comply. To hold

 otherwise would provide a roadmap for the executive branch—in all or nearly

 all cases—to avoid the checks and balances provided by the judiciary, a central

 feature of our constitutional republic.

       Second, even if the Court finds that the CDC is not violating the text of

 the injunction, the CDC cannot evade liability for “civil contempt because the

                                           2
Case 8:21-cv-00839-SDM-AAS Document 108 Filed 07/24/21 Page 3 of 6 PageID 3739




 plan or scheme which they adopted was not specifically enjoined. Such a rule

 would give tremendous impetus to the program of experimentation with

 disobedience of the law.” McComb v. Jacksonville Paper Co., 336 U.S. 187, 192

 (1949).

       For these reasons, Florida asks this Court for an order clarifying that

 the CDC’s letter violates this Court’s injunction and a show cause order asking

 Defendants to explain why they should not be held in contempt. Given the

 arbitrary deadline the CDC has imposed on the cruise industry, Florida asks

 that the Court require a response from Defendants within 24 hours.




                                       3
Case 8:21-cv-00839-SDM-AAS Document 108 Filed 07/24/21 Page 4 of 6 PageID 3740




                                Respectfully submitted,

                                Ashley Moody
                                ATTORNEY GENERAL

                                John Guard
                                CHIEF DEPUTY ATTORNEY GENERAL

                                /s/ James H. Percival
                                James H. Percival* (FBN 1016188)
                                DEPUTY ATTORNEY GENERAL
                                *Lead Counsel

                                Jason H. Hilborn (FBN 1008829)
                                ASSISTANT SOLICITOR GENERAL

                                Anita Patel (FBN 70214)
                                SENIOR ASSISTANT ATTORNEY GENERAL

                                Office of the Attorney General
                                The Capitol, PL-01
                                Tallahassee, Florida 32399-1050
                                (850) 414-3300
                                (850) 410-2672 (fax)
                                james.percival@myfloridalegal.com
                                jason.hilborn@myfloridalegal.com

                                Counsel for the State of Florida

 July 24, 2021

                       Local Rule 3.01(g) Certification

       Immediately after becoming aware of the dear colleague letter, counsel

 for Florida, at 9 am this morning, contacted counsel for Defendants. Counsel

 did not make themselves available until 12 pm, at which time they stated that

 (1) rescission of the letter was off the table; and (2) they needed time to consult



                                         4
Case 8:21-cv-00839-SDM-AAS Document 108 Filed 07/24/21 Page 5 of 6 PageID 3741




 with their clients. Florida’s view is that the letter—which treats cruise ships

 that comply with the enjoined Order differently from those that do not—must

 be rescinded in its entirety because any act by the CDC attaching consequences

 to the failure to comply with the Order violates this Court’s injunction. Given

 Defendants’ ongoing violation of this Court’s injunction and the arbitrary

 deadline they imposed on the cruise industry, Florida was unwilling to further

 delay this filing, which does not seek an immediate order finding Defendants

 in contempt, but only a show cause order.




                                       5
Case 8:21-cv-00839-SDM-AAS Document 108 Filed 07/24/21 Page 6 of 6 PageID 3742




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 24th day of July, 2021, a true and

 correct copy of the foregoing was filed with the Court’s CM/ECF system, which

 provides notice to all parties.

                                          /s/ James H. Percival
                                          James H. Percival




                                      6
